DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “engine control unit” in claims 1 and 5 is not interpreted under §112(f) because one of ordinary skill in the art would understand the term to have sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function. See MPEP 2181(1)(A).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “the engine control unit sets the discharge upper limit amount, such that the discharge upper limit amount is smaller as the battery start-up voltage is lower 
Regarding claim 4, the claim recites “the engine control unit sets the discharge upper limit amount, such that the discharge upper limit amount is smaller as an integrated value of the charge-discharge current measured by the current sensor after completion of the start-up of the engine by the drive of the starter and before the temporary stop of the engine is greater to a discharge side”. The claim recites “the discharge upper limit amount is smaller” but does not disclose what the limit amount is smaller than.
Regarding claims 1 and 5, claim limitation “start-up voltage difference acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses that the “start-up voltage difference acquisition unit” is part of control device 30, but does not disclose the structure of control device 30. The engine control unit 50 is known in the art structure for a computer. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tochigi et al. (US PGPub 2014/0365099), hereinafter “Tochigi”, in view of Ueda et al. (US PGPub 2009/0115419), hereinafter “Ueda”.
Regarding claim 1, Tochigi discloses a control device that is applied to a drive system for a vehicle,
10) as a drive source, a battery (40) that is charged using the engine as a motive power source, a starter (30) that starts up the engine by being driven by electric power from the battery, and a voltage sensor that measures a voltage of the battery (¶¶59,72),
the control device comprising:
a voltage acquisition unit that acquires, as a battery voltage, the voltage measured by the voltage sensor (¶72) ; and
an engine control unit (50) that temporarily stops the engine when a preset temporary stop condition is satisfied in a state where the engine is being driven (¶¶68-69), wherein
the engine control unit starts up the engine again when a discharge amount of the battery in a period of the temporary stop of the engine is larger than a discharge upper limit amount (¶¶86-87).
Tochigi is silent regarding a start-up voltage difference acquisition unit that acquires, as a battery start-up voltage, the voltage measured by the voltage sensor when the starter is driven; when the battery start-up voltage is equal to or lower than a preset threshold, the discharge upper limit amount is set so as to be smaller than when the battery start-up voltage is higher than the threshold.
However, Ueda teaches a control device that is applied to a drive system for a vehicle, the control device comprising:
a start-up voltage difference acquisition unit that acquires, as a battery start-up voltage, the voltage measured by the voltage sensor when the starter is driven (¶¶42-45);
when the battery start-up voltage is equal to or lower than a preset threshold, the discharge upper limit amount is set so as to be smaller than when the battery start-up voltage is higher than the threshold (¶46 – while a preset threshold is not explicitly disclosed, Ueda teaches the discharge upper limit amount is calculated such that the limit amount when the start-up voltage is low is smaller than the limit amount when the start-up voltage is high, therefore one of ordinary skill in the art would understand the control device disclosed by Ueda functions as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Tochigi, by a start-up voltage difference acquisition unit that acquires, as a battery start-up voltage, the voltage measured by the voltage sensor when the starter is driven; when the battery start-up voltage is equal to or lower than a preset threshold, the discharge upper limit amount is set so as to be smaller than when the battery start-up voltage is higher than the threshold, as taught by Ueda, for the purpose of accurately detecting the maximum discharge current (¶¶9-10).

Regarding claim 2, the combination of Tochigi and Ueda teaches the engine control unit sets the discharge upper limit amount, such that the discharge upper limit amount is smaller as the battery start-up voltage is lower relative to the threshold (Ueda ¶46 – while the threshold is not explicitly disclosed, Ueda teaches the discharge upper limit amount is calculated such that the limit amount decreases as the battery start-up voltage decreases, therefore one of ordinary skill in the art would understand the control device disclosed by Ueda functions as claimed).

Regarding claim 3, the combination of Tochigi and Ueda teaches the engine control unit prohibits the temporary stop of the engine, when the battery start-up voltage is equal to or lower than a preset prohibition threshold that is a value lower than the threshold (Ueda ¶¶49-50).

Regarding claim 4, the combination of Tochigi and Ueda teaches the drive system includes a current sensor that measures a charge-discharge current of the battery (Tochigi ¶65); and
the engine control unit sets the discharge upper limit amount, such that the discharge upper limit amount is smaller as an integrated value of the charge-discharge current measured by the current Tochigi ¶¶80-87,123,130-131).

Regarding claim 5, Tochigi discloses control device that is applied to a drive system for a vehicle,
the drive system including an engine (10) as a drive source, a battery (40) that is charged using the engine as a motive power source, a starter (30) that starts up the engine by being driven by electric power from the battery, and a voltage sensor that measures a voltage of the battery  (¶¶59,72),
the control device comprising:
a voltage acquisition unit that acquires, as a battery voltage, the voltage measured by the voltage sensor (¶72) ; and
an engine control unit (50) that temporarily stops the engine when a preset temporary stop condition is satisfied in a state where the engine is being driven (¶¶68-69), wherein
the engine control unit starts up the engine again when a discharge amount of the battery in a period of the temporary stop of the engine is larger than a discharge upper limit amount (¶¶86-87),
when battery deterioration is equal to or larger than a preset specified value, the discharge upper limit amount is set so as to be smaller than when the battery deterioration is smaller than the specified value (¶¶115-120).
Tochigi is silent regarding a start-up voltage difference acquisition unit that acquires a voltage difference that is a difference between a first battery start-up voltage and a second battery start-up voltage, the first battery start-up voltage being measured by the voltage sensor when the starter is driven, the second battery start-up voltage being measured by the voltage sensor when the starter is driven at a different timing from a timing when the first battery start-up voltage is measured; and when the voltage difference is equal to or larger than a preset 
However, Ueda teaches a control device that is applied to a drive system for a vehicle, the control device comprising:
a start-up voltage difference acquisition unit that acquires a voltage difference that is a difference between a first battery start-up voltage and a second battery start-up voltage, the first battery start-up voltage being measured by the voltage sensor when the starter is driven, the second battery start-up voltage being measured by the voltage sensor when the starter is driven at a different timing from a timing when the first battery start-up voltage is measured (¶¶42-45); and
when the voltage difference is equal to or larger than a preset specified value, battery deterioration is higher than when the voltage difference is smaller than a specific value (¶¶39-40,45-46).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Tochigi, by including a start-up voltage difference acquisition unit that acquires a voltage difference that is a difference between a first battery start-up voltage and a second battery start-up voltage, the first battery start-up voltage being measured by the voltage sensor when the starter is driven, the second battery start-up voltage being measured by the voltage sensor when the starter is driven at a different timing from a timing when the first battery start-up voltage is measured; and when the voltage difference is equal to or larger than a preset specified value, the discharge upper limit amount is set so as to be smaller than when the voltage difference is smaller than the specified value, when viewed in combination with the teachings of Ueda, for the purpose of securing reliable operation of the battery (¶5).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/Patent Examiner, Art Unit 3747